--------------------------------------------------------------------------------

SHARE PURCHASE AGREEMENT

THIS AGREEMENT is dated for reference as of the 29th day of April, 2009.

AMONG:

> > MARKTECH ACQUISITION CORP., a corporation duly formed under the laws of
> > British Columbia with its principal office at 3045 Quennell Road, PO Box 13,
> > Nanaimo, BC V9X 1K5
> > 
> > (hereinafter called the "Vendor")

OF THE FIRST PART

AND:

> > WORLDBID INTERNATIONAL INC., a company duly continued under the laws of
> > Nevada with its principal office at Suite 201, 801 Peace Portal Drive,
> > Blaine, WA 98230
> > 
> > (hereinafter referred to as “Worldbid")

OF THE SECOND PART

AND:

> > TERRACE VENTURES INC., a Nevada corporation with its principal office at 810
> > Peace Portal Drive, Suite 202, Blaine, WA 98230
> > 
> > (hereinafter referred to as “Terrace")

OF THE THIRD PART

AND:

> > GEOBIZ SYSTEMS INC., a Nevada corporation with its registered office at 8275
> > S. Eastern Avenue, Suite 200, Las Vegas, NV 89123
> > 
> > (hereinafter referred to as the "Purchaser")

OF THE FOURTH PART

WHEREAS:

A.                        Worldbid is a wholly-owned subsidiary of the Vendor;

B.                        The Purchaser has offered to purchase all of the
issued and outstanding shares of Worldbid from the Vendor;

C.                        The Vendor has agreed to sell to the Purchaser all of
the issued and outstanding shares of Worldbid held by the Vendor on the terms
and conditions set forth herein;

D.                        The Purchaser is a wholly-owned subsidiary of Terrace;
and

E.                        In order to record the terms and conditions of the
agreement among them the parties wish to enter into this Agreement;

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the foregoing
and of the sum of $1.00 paid by the Purchaser to the Vendor, the receipt of
which is hereby acknowledged, the parties hereto agree each with the other as
follows:

1.                        INTERPRETATION

1.1                      Where used herein or in any amendments or Schedules
hereto, the following terms shall have the following meanings:

1

--------------------------------------------------------------------------------


  (a)

"Business" means the business in which Worldbid is engaged, namely:

          (i)

the operation of an international web-based business-to-business and
government-to- business facilitation service; and

          (ii)

any other enterprise that is directly related to the foregoing.

          (b)

"Closing Date" means the tenth (10th) business day following the day on which
the Vendor delivers the financial statements referred to in Article 5 to the
Purchaser or such other date as may be mutually agreed upon by the parties
hereto but in any event not more than one hundred five (105) days from the date
of this Agreement.

          (c)

“Worldbid Financial Statements” means those draft unaudited financial statements
of Worldbid as at April 30, 2007, attached as Schedule “A” hereto.

          (d)

"Terrace Audited Financial Statements" means those audited financial statements
of Terrace as at April 30, 2008 filed with the SEC on August 13, 2008.

          (e)

"Terrace Financial Statements" means, collectively, the Terrace Audited
Financial Statements and the Terrace Unaudited Financial Statements.

          (f)

“Terrace Unaudited Financial Statements” means those unaudited financial
statements of Terrace as at January 31, 2009 filed with the SEC on March 13,
2009.

          (g)

“Securities Act” means the United States Securities Act of 1933, as amended.

          (h)

“SEC” means the United States Securities and Exchange Commission.

          (i)

"Worldbid Shares" means the 6,004,408 shares of the capital stock of Worldbid
held by the Vendor, being all of the issued and outstanding shares of Worldbid.

1.2                      All dollar amounts referred to in this Agreement are in
United States funds, unless expressly stated otherwise.

1.3                      The following schedules are attached to and form part
of this Agreement:

  Schedule A - Worldbid Financial Statements   Schedule B - Employment, Service
& Pension Agreements of Worldbid

2.                        PURCHASE OF SHARES

2.1                      The Vendor hereby covenants and agrees to sell, assign
and transfer to the Purchaser, and the Purchaser covenants and agrees to
purchase from the Vendor, the Worldbid Shares held by the Vendor.

2.2                      The consideration payable by the Purchaser to the
Vendor for the purchase of the Worldbid Shares shall be $250,000 (the “Purchase
Price”). The Purchase Price shall be paid and satisfied as follows:

  (a)

$10,000 on the Closing Date; and;

          (b)

the issuance to the Vendor at Closing of promissory notes as follows:

          (i)

$15,000 payable 6 months following Closing, with no interest;

          (ii)

$50,000 payable 12 months following Closing, with no interest;

          (iii)

$75,000 payable 24 months following Closing, with no interest; and

          (iv)

$100,000 payable 36 months following Closing, with no interest,

2

--------------------------------------------------------------------------------

which notes shall be convertible from time to time in whole or in part at the
option of the holder into common shares of Terrace at a price of $0.05 per
share.

3.                        COVENANTS, REPRESENTATIONS AND WARRANTIES OF THE
VENDOR

                          The Vendor covenants with and represents and warrants
to the Purchaser and Terrace as follows, and acknowledges that the Purchaser and
Terrace are relying upon such covenants, representations and warranties in
connection with the purchase by the Purchaser of the Worldbid Shares:

3.1                      Worldbid has been duly incorporated and organized, is a
validly existing corporation and is in good standing under the laws of Nevada;
it has the corporate power to own or lease its property and to carry on the
Business; it is duly qualified as a corporation to do business and is in good
standing with respect thereto in each jurisdiction in which the nature of the
Business or the property owned or leased by it makes such qualification
necessary; and it has all necessary licenses, permits, authorizations and
consents to operate its Business in accordance with the terms of its business
plan.

3.2                      The authorized capital of Worldbid consists of Two
Hundred Million (200,000,000) shares, of which One Hundred Million (100,000,000)
shares are common stock, with a par value of $0.001 per share, and One Hundred
Million (100,000,000) shares are preferred stock, with a par value of $0.001 per
share. There are 6,004,408 shares of common stock and no shares of preferred
stock issued and outstanding.

3.3                      The Worldbid Shares owned by the Vendor are owned by it
as the beneficial and recorded owner with good and marketable title thereto,
free and clear of all mortgages, liens, charges, security interests, adverse
claims, pledges, encumbrances and demands whatsoever.

3.4                      No person, firm or corporation has any agreement or
option or any right or privilege (whether by law, pre-emptive or contractual)
capable of becoming an agreement or option for the purchase from the Vendor of
any of the Worldbid Shares held by it.

3.5                      No person, firm or corporation has any agreement or
option, including convertible securities, warrants or convertible obligations of
any nature, or any right or privilege (whether by law, pre-emptive or
contractual) capable of becoming an agreement or option for the purchase,
subscription, allotment or issuance of any of the unissued shares in the capital
of Worldbid or of any securities of Worldbid.

3.6                      Worldbid does not have any subsidiaries or agreements
of any nature to acquire any subsidiary or to acquire or lease any other
business operations and will not prior to the Closing Date acquire, or agree to
acquire, any subsidiary or business without the prior written consent of the
Purchaser.

3.7                      Worldbid will not, without the prior written consent of
the Purchaser, issue any additional shares from and after the date hereof to the
Closing Date or create any options, warrants or rights for any person to
subscribe for or acquire any unissued shares in the capital of Worldbid.

3.8                      Worldbid is not party to or bound by any guarantee,
warranty, indemnification, assumption or endorsement or any other like
commitment of the obligations, liabilities (contingent or otherwise) or
indebtedness of any other person, firm or corporation.

3.9                      The books and records of Worldbid fairly and correctly
set out and disclose in all material respects, in accordance with generally
accepted accounting principles, the financial position of Worldbid as at the
date hereof, and all material financial transactions of Worldbid relating to the
Business have been accurately recorded in such books and records.

3.10                    The Worldbid Financial Statements present fairly the
assets, liabilities (whether accrued, absolute, contingent or otherwise) and the
financial condition of Worldbid as at the date thereof and there will not be,
prior to the Closing Date, any material increase in such liabilities other than
increases arising as a result of carrying on the Business in the ordinary and
normal course.

3.11                    The entering into of this Agreement and the consummation
of the transactions contemplated hereby will not result in the violation of any
of the terms and provisions of the constating documents or bylaws of Worldbid

3

--------------------------------------------------------------------------------

or the Vendor or of any indenture, instrument or agreement, written or oral, to
which Worldbid or the Vendor may be a party.

3.12                    The entering into of this Agreement and the consummation
of the transactions contemplated hereby will not, to the best of the knowledge
of Worldbid and the Vendor, result in the violation of any law or regulation of
the Canada or the United States or of any states in which they are resident or
in which the Business is or at the Closing Date will be carried on or of any
municipal bylaw or ordinance to which Worldbid or the Business may be subject.

3.13                    This Agreement has been duly authorized, validly
executed and delivered by Worldbid and the Vendor.

3.14                    The Business has been carried on in the ordinary and
normal course by Worldbid since the date of the Worldbid Financial Statements
and will be carried on by Worldbid in the ordinary and normal course after the
date hereof and up to the Closing Date.

3.15                    No capital expenditures in excess of $5,000 will be made
or authorized by Worldbid after the date hereof and up to the Closing Date
without the prior written consent of the Purchaser.

3.16                    Except as disclosed in Schedule “B” hereto, Worldbid is
not a party to any written or oral employment, service or pension agreement,
and, Worldbid does not have any employees who cannot be dismissed on not more
than one month's notice without further liability.

3.17                    Worldbid does not have outstanding any bonds,
debentures, mortgages, notes or other secured indebtedness, and Worldbid is not
under any agreement to create or issue any bonds, debentures, mortgages, notes
or other indebtedness, except liabilities incurred in the ordinary course of
business.

3.18                    Worldbid is not the owner, lessee or bound under any
agreement to own or lease, any real property.

3.19                    Worldbid owns, possesses and has good and marketable
title to its undertaking, property and assets, and without restricting the
generality of the foregoing, all those assets described in the balance sheet
included in the Worldbid Financial Statements, free and clear of any and all
mortgages, liens, pledges, charges, security interests, encumbrances, actions,
claims or demands of any nature whatsoever or howsoever arising.

3.20                    Except as disclosed herein Worldbid does not have any
outstanding material agreements, contracts or commitments, whether written or
oral, of any nature or kind whatsoever, including, but not limited to,
employment agreements, except:

  (a)

agreements, contracts and commitments in the ordinary course of business;

        (b)

service contracts on office equipment; and

        (c)

the employment and services agreements described in the Schedules hereto.

3.21                    There are no material actions, suits or proceedings
(whether or not purportedly on behalf of Worldbid), pending or threatened
against or affecting Worldbid or affecting the Business, at law or in equity, or
before or by any federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign and
neither Worldbid nor the Vendor is aware of any existing ground on which any
such action, suit or proceeding might be commenced with any reasonable
likelihood of success.

3.22                    Worldbid is not in material default or breach of any
contracts, agreements, written or oral, indentures or other instruments to which
it is a party and there are no facts, which, after notice or lapse of time or
both, that would constitute such a default or breach, and all such contracts,
agreements, indentures or other instruments are now in good standing and
Worldbid is entitled to all benefits thereunder.

3.23                    To the best of the knowledge of Worldbid and the Vendor,
the conduct of the Business does not infringe upon the patents, trade marks,
trade names or copyrights, domestic or foreign, of any other person, firm or
corporation.

4

--------------------------------------------------------------------------------

3.24                    To the best of the knowledge of Worldbid and the Vendor,
Worldbid is conducting and will conduct the Business in compliance with all
applicable laws, rules and regulations of each jurisdiction in which the
Business is or will be carried on, Worldbid is not in material breach of any
such laws, rules or regulations and is, or will be on the Closing Date, fully
licensed, registered or qualified in each jurisdiction in which Worldbid owns or
leases property or carries on or proposes to carry on the Business to enable the
Business to be carried on as now conducted and its property and assets to be
owned, leased and operated, and all such licenses, registrations and
qualifications are or will be on the Closing Date valid and subsisting and in
good standing and that none of the same contains or will contain any provision,
condition or limitation which has or may have a materially adverse effect on the
operation of the Business.

3.25                    All facilities and equipment owned or used by Worldbid
in connection with the Business are in good operating condition and are in a
state of good repair and maintenance.

3.26                    Worldbid has made full disclosure to the Purchaser of
all aspects of the Business and has made all of its books and records available
to the representatives of the Purchaser in order to assist the Purchaser in the
performance of its due diligence searches and no material facts in relation to
the Business have been concealed by Worldbid or the Vendor.

3.27                    There are no material liabilities of Worldbid of any
kind whatsoever, whether or not accrued and whether or not determined or
determinable, in respect of which Worldbid or the Purchaser may become liable on
or after the consummation of the transaction contemplated by this Agreement,
other than liabilities which may be reflected on the Worldbid Financial
Statements, liabilities disclosed or referred to in this Agreement or in the
Schedules attached hereto, or liabilities incurred in the ordinary course of
business and attributable to the period since the date of the Worldbid Financial
Statements, none of which has been materially adverse to the nature of the
Business, results of operations, assets, financial condition or manner of
conducting the Business.

3.28                    The Articles, bylaws and other constating documents of
Worldbid in effect with the appropriate corporate authorities as at the date of
this Agreement will remain in full force and effect without any changes thereto
as at the Closing Date.

3.29                    The directors and officers of Worldbid are as follows:

  Name Position   Logan B. Anderson

Chief Executive Officer, Chief Financial Officer, President, Secretary,
Treasurer and Director

  Paul Wagorn

Chief Technical Officer

4.                        COVENANTS, REPRESENTATIONS AND WARRANTIES OF THE
PURCHASER AND TERRACE

                          The Purchaser and Terrace covenant with and represent
and warrant to the Vendor as follows and acknowledge that the Vendor is relying
upon such covenants, representations and warranties in entering into this
Agreement:

4.1                      The Purchaser has been duly incorporated and organized
and is validly subsisting under the laws of the State of Nevada; it has the
corporate power to own or lease its properties and to carry on its business as
now being conducted by it; and it is duly qualified as a corporation to do
business and is in good standing with respect thereto in each jurisdiction in
which the nature of its business or the property owned or leased by it makes
such qualification necessary.

4.2                      Terrace has been duly incorporated and organized and is
validly subsisting under the laws of the State of Nevada; it is a reporting
issuer under the United States Securities Exchange Act of 1934 and is in good
standing with respect to all filings required to be made under such statute with
the SEC; it has the corporate power to own or lease its properties and to carry
on its business as now being conducted by it; and it is duly qualified as a
corporation to do business and is in good standing with respect thereto in each
jurisdiction in which the nature of its business or the property owned or leased
by it makes such qualification necessary.

4.3                      The directors and officers of the Purchaser are as
follows:

5

--------------------------------------------------------------------------------


  Name Positions   Howard Thomson President and Director   Don Archibald
Secretary and Treasurer

4.4                      The directors and officers of Terrace are as follows:

  Name Positions   Howard Thomson Chief Executive Officer, Chief Financial
Officer, President, Secretary, Treasurer and Director

4.5                      The Terrace Audited Financial Statements present fairly
the assets, liabilities (whether accrued, absolute, contingent or otherwise) and
the financial condition of the Terrace as at the date thereof.

4.6                      The Terrace Unaudited Financial Statements present
fairly the assets, liabilities (whether accrued, absolute, contingent or
otherwise) and the financial condition of the Terrace as of the date thereof and
there will not be, prior to the Closing Date, any material increase in such
liabilities.

4.7                      There have been no material adverse changes in the
financial position or condition of Terrace or damage, loss or destruction
materially affecting the business or property of Terrace since the date of the
Terrace Unaudited Financial Statements except as may be disclosed by Terrace in
Current Reports on Form 8-K filed with the SEC.

4.8                      Terrace and the Purchaser have made full disclosure to
the Vendor of all material aspects of Terrace’s business and has made all of its
books and records available to the representatives of the Vendor in order to
assist the Vendor in the performance of its due diligence searches and no
material facts in relation to Terrace’s business have been concealed by Terrace
or the Purchaser.

4.9                      Neither Terrace nor the Purchaser is party to or bound
by any agreement or guarantee, warranty, indemnification, assumption or
endorsement or any other like commitment of the obligations, liabilities
(contingent or otherwise) or indebtedness or any other person, firm or
corporation.

4.10                    There are no actions, suits or proceedings (whether or
not purportedly on behalf of Terrace or the Purchaser), pending or threatened
against or affecting Terrace or the Purchaser or affecting Terrace or the
Purchaser’ business, at law or in equity, or before or by any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign and Terrace or the Purchaser are not aware
of any existing ground on which any such action, suit or proceeding might be
commenced with any reasonable likelihood of success.

4.11                    Terrace’s common shares are quoted on the NASD OTC
Bulletin Board and it is not in breach of any regulation, by-law or policy of,
or any of the terms and conditions of its quotation on the NASD OTC Bulletin
Board applicable to Terrace or its operations.

4.12                    Neither Terrace nor the Purchaser currently has any
employees or is party to any collective agreements with any labor unions or
other association of employees.

4.13                    Other than the Purchaser, Terrace does not have any
subsidiaries or agreements of any nature to acquire any subsidiary or to acquire
or lease any other business operations and will not prior to the Closing Date
acquire, or agree to acquire, any subsidiary or business without the prior
written consent of the Vendor.

4.14                    The business of Terrace and the Purchaser now and until
the Closing Date will be carried on in the ordinary and normal course after the
date hereof and upon to the Closing Date and no material transactions shall be
entered into until the Closing Date without the prior written consent of the
Vendor.

4.15                    Neither Terrace nor the Purchaser is indebted to any of
its directors or officers nor are any of Terrace or the Purchaser’s directors or
officers indebted to them.

4.16                    Terrace and the Purchaser have good and marketable title
to their properties and assets as set out in the Terrace Audited Financial
Statements and such properties and assets are not subject to any mortgages,
pledges, liens, charges, security interests, encumbrances, actions, claims or
demands of any nature whatsoever or howsoever arising.

6

--------------------------------------------------------------------------------

4.17                    The Corporate Charter, Articles of Incorporation and
Bylaws and any other constating documents of the Terrace and the Purchaser in
effect with the appropriate corporate authorities as at the date of this
Agreement will not have been materially changed as at the Closing Date.

4.18                    There are no material liabilities of Terrace or the
Purchaser of any kind whatsoever, whether or not accrued and whether or not
determined or determinable, other than liabilities which may be reflected on the
Terrace Audited Financial Statements, liabilities disclosed or referred to in
this Agreement or in the Schedules attached hereto, or liabilities incurred in
the ordinary course of business and attributable to the period since the date of
the Terrace Audited Financial Statements, none of which has been materially
adverse to the nature of the Terrace’s business, results of operations, assets,
financial condition or manner of conducting the Terrace’s business.

4.19                    The entering into of this Agreement and the consummation
of the transactions contemplated hereby will not result in the violation of any
of the terms and provisions of the constating documents or bylaws of Terrace or
the Purchaser or of any indenture, instrument or agreement, written or oral, to
which Terrace or the Purchaser may be a party.

4.20                    The entering into of this Agreement and the consummation
of the transactions contemplated hereby will not, to the best of the knowledge
of Terrace and the Purchaser, result in the violation of any law or regulation
of the United States or the State of Nevada or of any local government bylaw or
ordinance to which Terrace or the Purchaser or their business may be subject.

4.21                    This Agreement has been duly authorized, validly
executed and delivered by the Terrace and the Purchaser.

4.22                    Neither Terrace nor the Purchaser has any contracts with
any officers, directors, accountants, lawyers or others which cannot be
terminated with not more than one month's notice.

4.23                    No agreement has been made with Terrace or the Purchaser
in respect of the purchase and sale contemplated by this Agreement that could
give rise to any valid claim by any person against Worldbid or the Vendor for a
finder's fee, brokerage commission or similar payment.

5.                      ACTS IN CONTEMPLATION OF CLOSING

5.1                      The Vendor covenants and agrees with the Purchaser and
Terrace to, no less than ten (10) days prior to the Closing Date, deliver to
Terrace and the Purchaser those consolidated audited annual financial statements
and consolidated unaudited interim financial statements of Worldbid as are
required by Section 210.3 -05 promulgated under Regulation S-X of the SEC in
order to permit Terrace to make the SEC filings required in respect of the
purchase and sale of the shares of Worldbid in accordance with this Agreement.

6.                        CONDITIONS OF CLOSING

6.1                      All obligations of Terrace and the Purchaser under this
Agreement are subject to the fulfillment, at or prior to the Closing Date, of
the following conditions:

  (a)

Completion of satisfactory due diligence by Terrace;

        (b)

The respective representations and warranties of the Vendor contained in this
Agreement or in any Schedule hereto or certificate or other document delivered
to Terrace and the Purchaser pursuant hereto shall be substantially true and
correct as of the date hereof and as of the Closing Date with the same force and
effect as though such representations and warranties had been made on and as of
such date, regardless of the date as of which the information in this Agreement
or any such Schedule or certificate is given, and Terrace and the Purchaser
shall have received on the Closing Date certificates dated as of the Closing
Date, in forms satisfactory to counsel for Terrace and the Purchaser and signed
under seal by the Vendor and by a senior officer of Worldbid to the effect that
their respective representations and warranties referred to above are true and
correct on and as of the Closing Date with the same force and effect as though
made on and as of such date, provided that the acceptance of such certificates
and the closing of the transactions herein provided for shall not be a waiver of
the respective representations and warranties contained in

7

--------------------------------------------------------------------------------


 

Article 3 or in any Schedule hereto or in any certificate or document given
pursuant to this Agreement which covenants, representations and warranties shall
continue in full force and effect for the benefit of the Terrace and Purchaser;

          (c)

The Vendor shall have caused to be delivered to Terrace and the Purchaser an
opinion of legal counsel acceptable to Terrace and the Purchaser's legal counsel
in form and substance satisfactory to Terrace and the Purchaser, dated as of the
Closing Date, to the effect that:

          (i)

Worldbid owns, possesses and has good and marketable title to its undertaking,
property and assets, and without restricting the generality of the foregoing,
those assets described in the balance sheet included in the Worldbid Financial
Statements and the Schedules to this Agreement, free and clear of any and all
mortgages, liens, pledges, charges, security interests, encumbrances, actions,
claims or demands of any nature whatsoever and howsoever arising;

          (ii)

Worldbid has been duly incorporated, organized and is validly existing under the
laws of the State of Nevada, has the corporate power to own or lease its
properties and to carry on its business that is now being conducted by it and is
in good standing with respect to filings with the appropriate governmental
authorities;

          (iii)

the issued and authorized capital of Worldbid is as set out in this Agreement
and all of the issued and outstanding shares have been validly issued as fully
paid and non- assessable;

          (iv)

all necessary approvals and all necessary steps and corporate proceedings have
been obtained or taken to permit the Worldbid Shares to be duly and validly
transferred to and registered in the name of the Purchaser; and

          (v)

the consummation of the purchase and sale contemplated by this Agreement,
including, but not limited to, the transfer of the Worldbid Shares to the
Purchaser, will not be in breach of any laws of the State of Nevada, and, in
particular but without limiting the generality of the foregoing, the execution
and delivery of this Agreement by the Vendor and Worldbid has not breached and
the consummation of the purchase and sale contemplated hereby will not be in
breach of any laws of Nevada or of any other country or state in which the
Vendor is resident or Worldbid carries on business;

         

and, without limiting the generality of the foregoing, that all corporate
proceedings of Worldbid, its shareholders and directors and all other matters
which, in the reasonable opinion of counsel for Terrace and the Purchaser, are
material in connection with the transaction of purchase and sale contemplated by
this Agreement, have been taken or are otherwise favorable to the completion of
such transaction.

          (d)

At the Closing Date there shall have been no materially adverse change in the
affairs, assets, liabilities, or financial condition of Worldbid or the Business
(financial or otherwise) from that shown on or reflected in the Worldbid
Financial Statements.

          (e)

No substantial damage by fire or other hazard to the Business shall have
occurred prior to the Closing Date.

          (f)

Worldbid shall have delivered to Terrace and the Purchaser those financial
statements of Worldbid specified in paragraph 5.1 hereof.

          (g)

Resignation of Logan Anderson from all positions of Worldbid and appointment of
Howard Thomson to all positions, including sole director, except for the
position of Chief Technical Officer which shall continue to be held by Paul
Wagorn.

6.2                      In the event any of the foregoing conditions contained
in paragraph 6.1 hereof are not fulfilled or performed at or before the Closing
Date to the reasonable satisfaction of Terrace or the Purchaser, Terrace or the
Purchaser may terminate this Agreement by written notice to the Vendor and, in
such event, Terrace and the

8

--------------------------------------------------------------------------------

Purchaser shall be released from all further obligations hereunder but any of
such conditions may be waived in writing in whole or in part by Terrace and the
Purchaser without prejudice to its rights of termination in the event of the
non-fulfillment of any other conditions.

6.3                      All obligations of the Vendor under this Agreement are
subject to the fulfillment, at or prior to the Closing Date, of the following
conditions:

  (a)

The representations and warranties of Terrace and the Purchaser contained in
this Agreement or in any Schedule hereto or certificate or other document
delivered to Worldbid and the Vendor pursuant hereto shall be substantially true
and correct as of the date hereof and as of the Closing Date with the same force
and effect as though such representations and warranties had been made on and as
of such date, regardless of the date as of which the information in this
Agreement or any such Schedule or certificate is given, and the Vendor shall
have received on the Closing Date a certificate dated as of the Closing Date, in
a form satisfactory to the Vendor and signed under seal by a senior officer of
Terrace and the Purchaser, to the effect that such representations and
warranties referred to above are true and correct on and as of the Closing Date
with the same force and effect as though made on and as of such date, provided
that the acceptance of such certificate and the closing of the transaction
herein provided for shall not be a waiver of the representations and warranties
contained in Article 4 or in any Schedule hereto or in any certificate or
document given pursuant to this Agreement which covenants, representations and
warranties shall continue in full force and effect for the benefit of the
Vendor.

          (b)

Terrace and the Purchaser shall have caused to be delivered to the Vendor either
a certificate of an officer of Terrace and the Purchaser or, at the Vendor's
election, an opinion of legal counsel acceptable to counsel to the Vendor, in
either case, in form and substance satisfactory to the Vendor, dated as of the
Closing Date, to the effect that:

          (i)

Terrace and the Purchaser have been duly incorporated and organized and are
validly subsisting under the laws of the State of Nevada, they have the
corporate power to own or lease their properties and to carry on the business
that is now being conducted by them and are in good standing with respect to all
filings with the appropriate corporate authorities in Nevada and, as to Terrace,
with respect to all annual and quarterly filings with the SEC;

          (ii)

the issued and authorized capital of Terrace and the Purchaser are as set out in
this Agreement and all issued shares have been validly issued as fully paid and
non- assessable;

          (iii)

the consummation of the purchase and sale contemplated by this Agreement in
consideration of the purchase of the Worldbid Shares from the Vendor, will not
be in breach of any laws of Nevada and, in particular, but without limiting the
generality of the foregoing, the execution and delivery of this Agreement by
Terrace and the Purchaser has not breached, and the consummation of the purchase
and sale contemplated hereby will not be in breach of, any securities laws of
the United States of America;

         

and, without limiting the generality of the foregoing, that all corporate
proceedings of Terrace and the Purchaser, their shareholders and directors and
all other matters which, in the reasonable opinion of counsel for the Vendor and
Worldbid, are material in connection with the transaction of purchase and sale
contemplated by this Agreement, have been taken or are otherwise favorable to
the completion of such transaction.

          (c)

At the Closing Date there shall have been no materially adverse change in the
affairs, assets, liabilities, financial condition or business (financial or
otherwise) of Terrace or the Purchaser from that shown on or reflected in the
Terrace Audited Financial Statements.

6.4                      In the event that any of the conditions contained in
paragraph 6.3 hereof shall not be fulfilled or performed by Terrace or the
Purchaser at or before the Closing Date to the reasonable satisfaction of the
Vendor

9

--------------------------------------------------------------------------------

then the Vendor shall have all the rights and privileges granted to Terrace and
the Purchaser under paragraph 6.2, mutatis mutandis.

7.                        CLOSING ARRANGEMENTS

7.1                      The closing shall take place on the Closing Date at the
offices of Northwest Law Group at Suite 950, 650 West Georgia Street, Vancouver,
British Columbia, Canada V6B 4N8, or at such other time and place as the parties
may mutually agree.

7.2                      On the Closing Date, upon fulfillment of all the
conditions set out in Article 6 which have not been waived in writing by the
Purchaser or by the Vendor, as the case may be, then:

  (a)

the Vendor shall deliver to the Purchaser:

          (i)

certificates representing all the Worldbid Shares duly endorsed in blank for
transfer or with a stock power of attorney (in either case with the signature
guaranteed by the appropriate official) with all applicable security transfer
taxes paid;

          (ii)

the certificates and opinion referred to in paragraph 6.1; and

          (iii)

evidence satisfactory to Terrace and the Purchaser and their legal counsel of
the completion by Worldbid and the Vendor of those acts referred to in paragraph
5.1.

          (b)

the Vendor shall cause the Worldbid Shares to be transferred into the name of
the Purchaser, or its nominee, to be duly and regularly recorded in the books
and records of Worldbid;

          (c)

Terrace and the Purchaser shall issue and deliver to the Vendor the certificates
and officer's certificate referred to in paragraph 6.3.

8.                        INTERIM ADVANCE

8.1                     Terrace has agreed to advance $5,000 to Worldbid to fund
expenditures pending Closing of this Agreement. Worldbid acknowledges receipt of
the advance totaling $5,000 to date.

8.2                      Worldbid shall not use the funds advanced for any
purpose other than maintenance of the intellectual property of Worldbid and
payment of salaries of employees and contractors of Worldbid.

8.3                      All advances made under this Section 8 shall be
non-interest demand loans to Worldbid pending Closing. In the event that Closing
does not take place, the advances will be immediately due and payable to Terrace
and will bear interest at 10% per annum from the date of advancement of the
funds.

9.                        GENERAL PROVISIONS

9.1                      Time shall be of the essence of this Agreement.

9.2                      This Agreement contains the whole agreement between the
parties hereto in respect of the purchase and sale of the Worldbid Shares and
there are no warranties, representations, terms, conditions or collateral
agreements expressed, implied or statutory, other than as expressly set forth in
this Agreement.

9.3                      This Agreement shall enure to the benefit of and be
binding upon the parties hereto and their respective successors and permitted
assigns. The Purchaser may not assign this Agreement without the consent of the
Vendor or Worldbid.

9.4                      Any notice to be given under this Agreement shall be
duly and properly given if made in writing and delivered or telecopied to the
addressee at the address as set out on page one of this Agreement. Any notice
given as aforesaid shall be deemed to have been given or made on, if delivered,
the date on which it was delivered or, if telecopied, on the next business day
after it was telecopied. Any party hereto may change its address for notice from
time to time by providing notice of such change to the other parties hereto in
accordance with the foregoing.

10

--------------------------------------------------------------------------------

9.5                      No claim shall be made by Worldbid or the Vendor
against Terrace or the Purchaser, or by Terrace or the Purchaser against
Worldbid or the Vendor, as a result of any misrepresentation or as a result of
the breach of any covenant or warranty herein contained unless the aggregate
loss or damage to such party exceeds $5,000.

9.6                      This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the laws of
the State of Nevada, and each of the parties hereto irrevocably attorns to the
jurisdiction of the courts of the State of Nevada.

9.7                      This Agreement has been prepared by O’Neill Law Group
PLLC as legal counsel for Terrace and the Purchaser, and the Vendor and Worldbid
acknowledge and agree that they have been advised to seek separate legal counsel
with respect to the matters contained in this Agreement.

9.8                      This Agreement may be executed in one or more
counterparts, each of which so executed shall constitute an original and all of
which together shall constitute one and the same agreement.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

MARKTECH ACQUISITION CORP.
by its authorized signatory:

/s Mark
Reynolds                                                                        
Mark Reynolds, President and Secretary

 

WORLDBID INTERNATIONAL INC.
by its authorized signatory:

/s/ Logan B.
Anderson                                                              
Logan B. Anderson, President

 

TERRACE VENTURES INC.
by its authorized signatory:

/s/ Howard
Thomson                                                                
Howard Thomson, President

 

GEOBIZ SYSTEMS INC.
by its authorized signatory:

/s/ Howard
Thomson                                                                
Howard Thomson, President

11

--------------------------------------------------------------------------------

SCHEDULE "A"
To the Share Purchase Agreement among
Marktech Acquisition Corp., Worldbid International Inc.,
Terrace Ventures Inc. and Geobiz Systems Inc.
dated for reference as of April 29, 2009

 

 

 

WORLDBID FINANCIAL STATEMENTS

--------------------------------------------------------------------------------

WORLDBID INTERNATIONAL INC

BALANCE SHEET
(Stated in U.S. Dollars)
(Unaudited)

    April 30       2007           ASSETS                               Current  
           Cash $  14,316          Trade accounts receivable   4,523        
 Receivables, other   3,201       22,040           Security Deposits   31,079  
Equipment   4,649   Intangible Assets   -             $  57,768          
LIABILITIES               Current              Accounts payable and accrued
liabilities $  95,900          Due to related party   21,680          Deferred
income   18,885       136,465           NET DEFICIT   (78,697 )           $
 57,768  


--------------------------------------------------------------------------------

WORLDBID INTERNATIONAL INC.

STATEMENT OF OPERATIONS
(Stated in U.S. Dollars)
(Unaudited)

        YEAR ENDED             APRIL 30             2007                        
      Revenues     $ 262,161                 Selling Expenses                  
   Advertising $  16,278                Salaries and commissions   35,732    
52,010                               General and Office Expenses                
     Accounting   13,721                  Amortization   1,147                
 Bank charges and interest   12,383                  Office expenses   4,758    
             Officers remuneration   99,387                  Salaries and
benefits   34,286                  Technical support   28,672                
 Telephone   8,199     202,553                 Total Expenses         254,563  
              Net Income From Operations For The Year     $ 7,598  


--------------------------------------------------------------------------------

SCHEDULE "B"
To the Share Purchase Agreement among
Marktech Acquisition Corp., Worldbid International Inc.,
Terrace Ventures Inc. and Geobiz Systems Inc.
dated for reference as of April 29, 2009

 

EMPLOYMENT, SERVICE & PENSION AGREEMENTS OF WORLDBID


Paul Wagorn, Chief Technical Officer, is paid $9,500 CDN per month on a
month-to-month basis.

--------------------------------------------------------------------------------